Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on September 7, 2022 is acknowledged.  Claims 2 and 10 were canceled, claims 1, 11, 13 and 21 were amended and claim 22 was newly added.  Claims 1, 3-9, 11-22 are pending in the instant application.
The restriction was deemed proper made FINAL in the previous office action.  Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 1, 3-9, 11-19 and 21-22 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn in view of amendment of the claims filed on September 7, 2022.

The objection to specification is withdrawn in view of amendment of the specification filed on September 7, 2022.

The rejection of claims 1, 3-9, 11-12, 14-19 and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of amendment of the claims filed September 7, 2022. 

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of claims filed September 7, 2022.
The rejection of claim  21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of claims filed September 7, 2022.

The rejection of claim(s) 1, 3-9, 14, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Cattaneo (WO2008006893 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed September 7, 2022.

Maintained/Revised Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 11-19 and 21-22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Generini (Exp Clin Endocrinol Diabetes, 2004 Oct;112(9):542-4, cited previously) in view of Cattaneo (WO2008006893 A1, cited in Applicant’s IDS).
Regarding claims 1, 6-7, 13 and 21, Generini teaches a method of treating diabetic foot ulcers comprising topical application of NGF (see abstract).  Regarding claim 5, a skin ulcer is a type of lesion.  Regarding claim 4, a foot ulcer is considered a part of the body of the subject.  Regarding claims 11-12, Generini teaches administering NGF daily for weeks and twice a week in the following month(see page 543, left column, last paragraph).  Regarding claims  14-15, Generini teaches topical administration to the wound in a human (see abstract, and “first case”, “second case” and “third case”).  Regarding claim 16, Generini teaches a dose of 50ul/25 mm3 (2.5 ug) which falls within the amount found in instant claim 16 (see page 543, left column “wound care and application of NGF”).  Regarding claim 18, Generini teaches the peptide in an aqueous medium (see page 543, left column, “wound care and application of NGF”).  Regarding claim 8, Generini teaches treatment of a type 2 diabetes (see “patents” under “patients and methods”).  Regarding claims 9, Generini teaches repeated administration (see page 543, left column, last paragraph).
Generini is silent the NGF protein being a NGF mutein comprising SEQ ID NO:4.  
However, Cattaneo discloses a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2) which meets the limitations of a peptide comprising instant SEQ ID Nos:4 and instant claims 1, 3 and 6.  Cattaneo teaches  a human NGF mutein that is therapeutically active for treating skin ulcers and does not induce an undesired immune reaction (see page 10, lines 1-5).  Cattaneo teaches the mutant reduces nociceptive activity which is a desired therapeutic property (see page 10, lines 22-24).
It would have been obvious before the effective filing date of the claimed invention to use the NGF mutein of Cattaneo as the NGF protein of Generini for treatment of diabetic foot ulcers.  One of ordinary skill in the art would have been motivated to do so give that the mutated NGF is therapeutically effective for treating ulcers, does not induce an immune reaction and is less nociceptive as compared to the wild type.  There is a reasonable expectation of success given Cattaneo teaches the mutein for treatment skin ulcers and that it maintains its activity.
Regarding claim 17, Generini in view of Cattaneo teaches the same method of the instant claims including administering the same peptide to the same subject and the desired results of no causing hyperalgesia will inherently occur.
Regarding claim 19,  MPEP states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.”  Nevertheless, Cattaneo teaches recombinant expression and purification of the NGF muteins (See Figure 1, Examples 4 and  6).  
Regarding the number of times the peptide is administered (as found in instant claim 22), it would have been obvious to optimize the treatment protocol including the dosing regimen (how often administered) to achieve optimal results and therapeutic effectiveness.

Response to Applicant’s Arguments
Applicant argues that “ Generini and Cattaneo do not teach or suggest the claimed method. 
As discussed above and acknowledged by the Examiner, "Generini is silent [regarding] the NGF protein being a NGF mutein comprising SEQ ID NO:4." Office Action, page 9. Moreover, even if a skilled artisan would have combined Generini with Cattaneo, which Applicant does not concede, Cattaneo does not remedy the deficiencies of Generini, because Cattaneo does not teach or suggest a method for treating skin ulcers and/or for reducing the risk of suffering from skin ulcers in a human subject comprising administering to the subject a polypeptide comprising a polypeptide of SEQ ID NO: 4. 
In particular, Cattaneo discloses numerous different muteins of NGF, including muteins having mutations at "any of positions 95-101." Cattaneo, page 10. Thus, a skilled artisan would have had to 1) specifically choose a mutein of NGF having a mutation at position 100, and 2) choose the particular mutein of SEQ ID NO: 4 out of the over 12 muteins of NGF at position 100 disclosed in Cattaneo. But Cattaneo does not teach or suggest using the particularly claimed mutein NGF in humans, much less to treat skin ulcers. Cattaneo's examples are directed primarily to the use of the mutein NGF-61 (not hNGF-61 Arg100Glu, i.e., SEQ. ID NO. 4) in mice for the treatment of neurological diseases, like Alzheimer's disease and Rett's syndrome. See Cattaneo, Examples 4, 7-17. The only examples in Cattaneo involving the use of mutein hNGF-61 Arg100Glu (i.e., SEQ ID NO: 4) is for the treatment of hyperalgesia and Alzheimer-like phenotype in AD 11 mice. Cattaneo, Examples 18 and 19. Cattaneo is silent regarding using SEQ ID NO: 4 to treat skin ulcers as claimed. Further, according to Cattaneo, hNGF-61 Arg100Glu (i.e., SEQ ID NO: 4) provided poor results when compared to other muteins at position 100. Thus, a skilled artisan would not have had a reason to specifically choose hNGF-61 Arg100Glu (i.e., SEQ ID NO: 4) over the other disclosed muteins of NGF to treat neurological diseases, much less to treat a completely unrelated condition, such as skin ulcers. 
In addition, a skilled artisan would not have had a reasonable expectation of successfully practicing the claimed method based on the disclosures in Generini and Cattaneo. 
Applicant’s arguments have been full considered but not found persuasive.  Cattaneo specifically teaches a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2).  Cattaneo teaches  a human NGF mutein that is therapeutically active for treating skin ulcers and does not induce an undesired immune reaction (see page 10, lines 1-5).  Cattaneo teaches the mutant reduces nociceptive activity which is a desired therapeutic property (see page 10, lines 22-24). MPEP states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable/enable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).”  In the instant case Cattaneo specifically teaches using NFG mutants for treating skin ulcers and thus is presumed enabling.  Furthermore, Cattaneo specifically discloses P61S and R100E as preferred embodiments (see claims 1, 4 and 8, Example 6) and specifically states “As an example, the mutation introduced in hNGF is the substitution of the pro line amino acid in position 61 with a serine and/or a mutation in residue position 100, that provides further advantages to the mutein, with respect to hNGF”.  Thus, one would at once envisage use of hNGF P61S, R100E as the mutated NFG or treatment of ulcers as taught by Cattaneo and specifically claimed.  Furthermore, the Examiner disagrees that the results teach away from using instant SEQ ID NO:4. Cattaneo teaches that “an ideal NGF mutant should be able to activate Akt and Shc/Ras pathways, while having a reduced efficacy in activating the PCL-γl pathway”.  Cattaneo teaches that the affinity for the TrkA receptor is unchanged for all the mutants analyzed (hNGF-61 : Fig. 17A; hNGF-61 ArglOOLys: Fig. 17C; hNGF-61 ArglOOAla: Fig. 17E; hNGF-61 ArglOOGln: Fig. 17G; hNGF-61 ArglOOGlu: Fig. 171) but a lower affinity to p75 receptor.  Furthermore, Cattaneo teaches “ArglOOGlu induces a reduced pain response.. The reduced nociceptive activity of mutein hNGF-61 ArglOOGlu allows to increase the amount of mutein deliverable by a systemic route without induction of pain. Thus, a higher systemic dosage can be used, allowing to increase the percentage of mutein crossing the blood brain barrier up to a therapeutically effective dose”.  Thus, Cattaneo teaches advantages of using instant SEQ ID NO:4 due to its properties as compared to other muteins.  . There is a reasonable expectation of success given Cattaneo teaches the mutein for specifically for treatment skin ulcers and that it maintains its activity.
Moreover, Cattaneo teaches the inherent difficulties in preparing and purifying hNGF-61 Arg100Glu (i.e., SEQ ID NO: 4). Cattaneo explicitly states that "[t]he refolded protein yields of the different mutants were compared to those obtained for the wild type huproNGF[,] . . . [and] [t]he expression of . .. ARG100Glu gave an intermediate amount of protein" as compared to the other mutants. Cattaneo, page 31 and Fig 14B. In contrast, the current inventors were unexpectedly able to develop a purification process for SEQ ID NO: 4 that "is a lean process consisting of merely two chromatographic purification steps ... [that] is capable to deliver the polypeptide of SEQ ID NO: 4 at high purity." Application as filed, page 69; see also Application as-file, page 66 ("[I]t was found that with an enzyme/substrate ratio of 1/100 to 1/200 (protein weight/protein weight), good yields of the polypeptide SEQ ID NO. 4 on the one hand and low amounts of truncated products on the other hand could be obtained reproducibly"). 
Applicants arguments have been fully considered but not found persuasive. Again, Cattaneo specifically teaches a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2).  Cattaneo teaches  a human NGF mutein that is therapeutically active for treating skin ulcers and does not induce an undesired immune reaction (see page 10, lines 1-5).  Cattaneo teaches the mutant reduces nociceptive activity which is a desired therapeutic property (see page 10, lines 22-24).  The teachings of Cattaneo are presumed enabling and Cattaneo discloses successful generation of the mutated protein.  It is unclear how the process disclosed  by Cattaneo discourages making and using the NGF mutein for the intended purpose of treating skin ulcers given the Cattaneo successfully makes and uses the NGF mutein. 

New Objection
Claim 15 is objected to for the following informality:  It is suggested that claim 15 be amended to claim “wherein the polypeptide is administered to an ulcer on the body surface” or “wherein the polypeptide is administered to an ulcerated body surface” to  be consistent with the language of instant claim 1.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on claim 1 and claims “wherein the dermatological disorder is…”.  Claim 1 no longer uses the phrase “dermatological disorder” and thus it lacks antecedent basis.
Claim 5 is dependent on claim 4 and do not clear up this point of confusion.
Claim 6 is dependent on claim 1 and claims “wherein the dermatological disorder is…”.  Claim 1 no longer uses the phrase “dermatological disorder” and thus it lacks antecedent basis.
Claim 12 recites “until a closure of the wounded body surface”.  Claim 12 is dependent on claim 9, claim 9 dependent on claim 1.  Claim 1 does not claim “a wounded body surface” and thus claim 12 lacks antecedent basis.
Claims 21 is dependent on claim 6 and does not clear up this point of confusion.
Claim 22 claims “wherein the polypeptide is administered repeatedly about twice per day”.  There is some confusion regarding “administered repeatedly about twice per day”.  This limitation is confusing because it is unclear what “about twice per day” encompasses.  The term “about” is not defined and it is unclear if including “about” suggests that the amount can be more than two times or less than two times.  Applicant should clarify this point of confusion.  A suggested amendment to the clam would be “wherein the polypeptide is administered twice per day”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 14-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo (WO2008006893 A1, cited in Applicant’s IDS).
Cattaneo teaches a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2) which meets the limitations of a peptide comprising instant SEQ ID Nos:4 and instant claims 1, 3 and 6.  Regarding claim 4, Cattaneo teaches a skin ulcer which meets the limitations of a disorder characterized by a wounded surface on at least a part of the body (the skin).  Regarding claim 5, an skin ulcer is a type of lesion.  Regarding Claims 7-8, Cattaneo teaches wherein the skin ulcers are in aging patients which aging patients are predisposed to suffer from diabetes mellitus type 2.  Regarding claim 9, Cattaneo meets the limitations of single or repeatedly given that administration would necessarily be at least one of single or more than single (repeated).  Regarding claim 14, Cattaneo teaches topical administration (see claim 29).  Regarding claim 17, Cattaneo teaches the same method of the instant claims including administering the same peptide to the same subject and the desired results of no causing hyperalgesia will inherently occur.
Regarding claim 19,  MPEP states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.”  Nevertheless, Cattaneo teaches recombinant expression and purification of the NGF muteins (See Figure 1, Examples 4 and  6).  
Cattaneo implies treating humans given Cattaneo teaches treatment of human diseases (see page 11, lines 1-10), treating ulcers in “aging patients” and discusses clinical trials (see Example 16 for example).  However, Cattaneo doesn’t explicitly teach an example of treating a human.  However, one ordinary skill in the art would have readily recognized that the intended patients of Cattaneo are humans.  Furthermore, it would have obvious before the effective filing date of the claimed invention to treat humans as the subject/patient off Cattaneo given that Cattaneo implies treatment in humans and discusses human trials, human patients, human doses and the peptide of Cattaneo is human derived.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654